Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the non-provisional application filed on 09/09/2019.  Claims 1-20 are pending.  Claims 1, 9, and 16 are independent.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/261,422, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure of the prior-filed application, Application No. 15/261,422, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the limitation “the first jaw comprising a first pivot…the second jaw comprising a second pivot between the proximal end and the distal end and a second actuation post proximal the second pivot, and wherein the first pivot and the second pivot pivotably couple the first jaw and the second jaw to the elongate shaft” recited in claim 17.  The disclosure of Application No. 15/261,422 describes a pivot pin pivotally connects the first jaw and the second jaw to the elongate shaft as shown in the drawings (e.g. Figs. 4 and 25).  It does not disclose that the second jaw comprises a second pivot.  Also, it does not disclose that the first jaw comprises a first pivot.  Instead it describes that the pivot / pivot pin pivotally connects the first jaw and the second jaw.  Therefore, the effective filing date of claims 17-20 is determined to be 09/09/2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “jaw actuation mechanism” in claim 17.  Based on the specification, the jaw actuation mechanism is an actuator (154, fig. 25) for actuating the jaws.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the anchor segment" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 is currently written to be depending on claim 1, not claim 3
Claim 17 recites the limitation "the proximal end and the distal end" in line 8 of the claim.  It is unclear which “proximal end” and “distal end” it is referring to because 
Claim 17 recites the limitation "the proximal end and the distal end" in line 11 of the claim.  It is unclear which “proximal end” and “distal end” it is referring to because claim 17 recite multiple proximal ends and distal ends (e.g. proximal end and distal end of the elongate shaft, proximal end and distal end of the first jaw, proximal end and distal end of the second jaws).
Claim 17 recites “the first jaw comprising a first pivot between the proximal end and the distal end and a first actuation post proximal the first pivot; and a second jaw having a proximal end and a distal end, the second jaw comprising a second pivot between the proximal end and the distal end and a second actuation post proximal the second pivot; and wherein the first pivot and the second pivot pivotably couple the first jaw and the second jaw to the elongate shaft such that the first jaw and the second jaw are pivotable between an open configuration and a closed configuration” in lines 7-15 of the claim.  The specification and drawings describe a pivot pin pivotally connects the first jaw and the second jaw to the elongate shaft as shown in the drawings (e.g. Figs. 4 and 25).  Neither the specification nor the drawing describes two pivots (first pivot and second pivot).  It is unclear how the suturing system would operate with two pivots when one pivot is described pivotally connects the first and second jaws to an actuator and the elongate shaft.

The art rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C. 112 issues stated above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scirica et al. (US Pat. No.: 5,908,428).
Regarding claims 1, 6, and 8, Scirica discloses a laparoscopic suturing system comprising: a laparoscopic suturing device (10, Figs. 1-17) comprising: a handle assembly (pair of handles 20, Fig. 1); an elongate shaft (14, Fig. 1) having a proximal end coupled to the handle assembly and a distal end (Fig. 1), and defining a central longitudinal axis extending between the proximal end and the distal end (Fig. 1); and a jaw assembly (16 and 18, Figs. 1-4 and Col. 8, lines 57-62) coupled to the distal end of the elongate shaft, the jaw assembly comprising a first jaw (16, Figs. 1-4 and Col. 8, lines 57-62) and a second jaw (18, Fig. 1) each pivotably coupled to the elongate shaft and pivotable between an open configuration and a closed configuration (Figs. 1-4, Col. 8, lines 57-62,  first jaw 16 can be movable relative to the shaft 14 in the same manner .

    PNG
    media_image1.png
    376
    646
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scirica et al. (US Pat. No.: 5,908,428) as applied to claim 1 above, and further in view of Bogart et al. (US Pub. No.: 2010/0228270)
Regarding claim 2, Scirica discloses substantially all the limitations of the claim as taught above but fails to disclose a leader segment coupling the suture to the needle. 
Bogart teaches, in the same field of endeavor (suturing system), a flexible leader segment (16, Fig. 3) coupling a suture (12, Fig. 3) to a needle (14, Fig. 3).

Regarding claim 5, Scirica discloses substantially all the limitations of the claim as taught above but fails to disclose that the suture comprises a barbed monofilament suture.
Bogart teaches, in the same field of endeavor (suturing system), a suture comprising a barbed monofilament suture (Fig. 2 and Paras. [0026] and [0032]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the suture of the suturing system of Scirica to be a barbed monofilament suture as taught by Bogart in order to obtain the advantage of facilitating anchoring the suture within the relatively tough tissues (Bogart, Para. [0026]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scirica et al. (US Pat. No.: 5,908,428) as applied to claim 1 above, and further in view of Stone et al. (US Pat. No.: 5,591,181).
Regarding claim 3, Scirica discloses substantially all the limitations of the claim as taught above but fails to disclose an anchor segment coupled to the suture.
Stone teaches, in the same field of endeavor (surgical system), an anchor segment (19, Figs. 7 and 9) coupled to a suture (18, Figs. 7 and 9).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scirica et al. (US Pat. No.: 5,908,428) in view of Stone et al. (US Pat. No.: 5,591,181) as applied above, and further in view of Saadat et al. (US Pub. No.: 2004/0122456).
Regarding claim 4, Scirica in view of Stone discloses substantially all the limitations of the claim as taught above but fails to disclose that the anchor segment comprises a polymeric braided mesh.
Saadat teaches, in the same field of endeavor (surgical system), an anchor segment comprising a polymeric braided mesh (40, Fig. 4A-4B and Paras. [0057] and [0058]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the anchor segment of the surgical system of Scirica in view of Stone to be a polymeric braided mesh as taught by Saadat in order to obtain the advantage of promoting tissue growth to enhance anchoring of the anchor to the tissue (Saadat, Para. [0058])
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassler et al. (US Pat. No. 5,330,502) in view of Yoon (US Pat. No.: 5,993,467)
Regarding claims 17-20, Hassler discloses a laparoscopic system (the system 1 is fully capable to serve as a laparoscopic suture system for suturing, such as grasping a needle with suture)  and  comprising: a laparoscopic device (1, Figs. 1-5, the device 1 
Yoon teaches, in the same field of endeavor (surgical system), a surgical system comprising a suturing needle (180, Figs. 8-10) positionable in a jaw assembly (112 and 114, Fig. 8), the suturing needle comprising: a needle (180, Figs. 8-12) having a generally curved profile (Figs. 8-10) and extending from a first penetrating tip (182, Fig. 8) to a second penetrating tip (the tip on the opposite side of the needle is a second penetrating tip because it penetrates through the tissue as shown in Figs. 11-12); and a suture (184, Figs. 8-12) coupled to the needle.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify system of Hassler to include a suturing needle positionable in the jaw assembly, the suturing needle comprising: a needle having a generally curved profile and extending from a first penetrating tip to a .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 10, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,404,851 in view of Scirica et al. (US Pat. No.: 5,908,428).  
Regarding claims 9, 10, and 16 of the instant application, claim 1 of U.S. Patent No. 10,404,851 discloses/recites a laparoscopic suturing device comprising an elongate shaft, a jaw assembly, a first jaw having a first base and a first flip jaw, a second jaw having a second base and a second flip jaw; wherein the device is fully capable to perform the recited functions.  However, it does not recite a suturing needle positionable in the jaw assembly, the suturing needle comprising:  Page 45 of 505982-USP-US-D1 a needle having a generally curved profile and extending from a first penetrating tip to a second penetrating tip; and a suture coupled to the needle.
Scirica teaches, in the same field of endeavor (suturing system), a suturing system comprising a suturing needle (200, Figs. 5 and 16) positionable in a jaw 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system/apparatus recited in Claim 1 of U.S. Patent No. 10,404,851 to include a suturing needle positionable in the jaw assembly, the suturing needle comprising:  Page 45 of 505982-USP-US-D1 a needle having a generally curved profile and extending from a first penetrating tip to a second penetrating tip; and a suture coupled to the needle as taught by Scirica in order to obtain the advantage of stitching tissues together (Scirica, at least Abstract).
Regarding claims 14 and 15 of the instant application, claim 6 of U.S. Patent No. 10,404,851 discloses/recites a laparoscopic suturing device comprising an elongate shaft, a jaw assembly, a first jaw having a first base and a first flip jaw, a second jaw having a second base and a second flip jaw; and a first shim; wherein the device is fully capable to perform the recited functions.  However, claim 6 does not recite a second shim.
Scirica teaches, in the same field of endeavor (suturing system), a suturing system comprising: a first shim (158, Fig. 16); and a second shim (160, Fig. 16) extending at least partially in to the second jaw for engaging the second shim notch of the needle (Fig. 16).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system/apparatus recited in Claim .
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,404,851 in view of Scirica et al. (US Pat. No.: 5,908,428) as taught above, and further in view of Della Badia et al. (US Pat. No.: 5,397,325).
Claim 1 of U.S. Patent No. 10,404,851 in view of Scirica discloses substantially all the limitations of claim 11 of the instant application as taught above but fails to disclose a first spring biasing the first flip jaw to the suturing position; and a second spring biasing the second flip jaw to the suturing position.
Della Badia teaches, in the same field of endeavor (suturing system), a suturing system comprising: a spring (28, Fig. 4c) biasing a flip jaw (24, Figs. 3-4c) to the suturing position (Col. 8, lines 27-52).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system/apparatus recited in Claim 1 of U.S. Patent No. 10,404,851 in view of Scirica to include a first spring biasing the first flip jaw to the suturing position; and a second spring biasing the second flip jaw to the suturing position as taught by Della Badia in order to obtain the advantage of automatically manipulate the needle to the deployed position  (Della Badia, Col. 8, lines 27-52).  Before the effective filing date of the claimed invention, it would have been 
Allowable Subject Matter
Claims 7, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030109900 A1	Martinek, Jonathan discloses a suturing system comprising a jaw assembly and a curved needle coupled to the jaw assembly.
US 20060036232 A1	Primavera; Michael et al. discloses a suturing system comprising a jaw assembly and a curved needle coupled to the jaw assembly.
US 20090312773 A1	Cabrera; Ramiro et al. discloses a suturing system comprising a jaw assembly, a curved needle coupled to the jaw assembly, and a first and second shims.
US 20100010512 A1	Taylor; Eric J. et al.  a suturing system comprising a jaw assembly, a curved needle coupled to the jaw assembly, and a first and second shims.

US 5865836 A	Miller; Eric C. a surgical needle attached to a suture with a leader segment therebetween.
US 9675340 B2	Sniffin; Kevin et al. a suturing system comprising a jaw assembly and a curved needle coupled to the jaw assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JING RUI OU/Primary Examiner, Art Unit 3771